N0'I‘E: This order is n0nprecedential._
United States Court of AppeaIs
for the FederaI Circuit
RICOH COMPANY, LTD., RICOH AMERICAS
CORPORATION, AND RICOH ELECTRONICS, INC.,
Appellan,ts, '
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and ~
OKI DATA CORPORATION AND OKI DATA
AMERICAS, INC., -
Intervenors.
2011-1175
On appeal from the United States Internati0na1Trade
C0rnmission in Investigati0n N0. 337-TA-690.
ON MOTION
ORDER
Up0n consideration of Oki Data Corporation and Oki
Data Americas, Inc.’s unopposed motion for leave to
intervene,

RICOH CO LTD V. ITC 2
I'r ls ORDEREo THAT:
The motion for leave to intervene is granted The re-
vised official caption is reflected above.
FOR THE COURT
  2011 lsi Jan Horbaly
Date J an Horba1»y
C1erk
cc: John Allcock, Esq. _
Danie1 E. Valencia, Esq.
V. J ames Adduci, II, ESq- u.s.coua1":¢i»lF§i?PE¢iLs Fol\
ms miami o\Roun‘
S23 F£B 20 2011
1Auw)nam
- cum